$ourtF) Court of
                                     Js>an Antonio,

                                             June 10,2013


                                         NO.04-13-00271-CR


                                     Lilnifty General WILSON,
                                               Appellant
                                                   v.

                                        The STATE of Texas,
                                             Appellee


                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR8462
                         Honorable Philip A. Kazen, Jr., Judge Presiding

                                            ORDER

        Appellant's court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, and has explained to
appellant the procedure for obtaining the record. See Nichols v. Stale, 954 S.W.2d 83 (Tex.
App.—San Antonio 1997, no writ); Bruns v. State, 924 S.W.2d 176, 177 n.l (Tex. App.—San
Antonio 1996, no writ).

        If appellant desires to file a pro se brief, we order that he do so on or before July 25,
2013. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant's pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel's brief no later than
August 26,2013.

        We further order the motion to withdraw filed by appellant's counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988) (holding that a motion to withdraw should not be ruled on before appellate
court independently reviews the record to determine whether counsel's evaluation that the appeal
is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008)
(same).


          We order the clerk of this court to serve a copy of this order on appellant, his counsel,
the attorney for the State, and the clerk of the trial court.